Case: 19-60441      Document: 00515327404         Page: 1    Date Filed: 03/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 19-60441
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                        March 2, 2020
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk
                                                 Plaintiff-Appellee
v.

TWMELL AUSTIN LOTT,
                                                 Defendant-Appellant


Consolidated with 19-60442


UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee
v.

TWMELL LOTT,
                                                 Defendant-Appellant


                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 2:13-CR-7-1
                             USDC No. 2:05-CR-11-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60441    Document: 00515327404     Page: 2   Date Filed: 03/02/2020


                                 No. 19-60441
                               c/w No. 19-60442

      Twmell Austin Lott appeals (1) the 60-month prison term imposed upon
the revocation of supervised release for his 2006 conviction of conspiracy to
possess with intent to distribute cocaine and marijuana and (2) the concurrent
24-month prison term imposed upon the revocation of supervised release for
his 2014 conviction of being a felon in possession of a firearm. While he argues
that the 60-month sentence is substantively unreasonable, he does not brief
any argument challenging the 24-month sentence. Any challenge he seeks to
raise to the 24-month sentence is thus waived. See United States v. Edwards,
303 F.3d 606, 647 (5th Cir. 2002).
      The record reflects that the district court determined that the 60-month
sentence was appropriate based on permissible sentencing considerations,
namely, to deter future criminal conduct, protect the community, and control
Lott’s recidivist conduct. See United States v. Sanchez, 900 F.3d 678, 684-86
(5th Cir. 2018). We must give due deference to the district court’s sentencing
decision, and we decline to reweigh the applicable sentencing factors. See id.
With respect to challenges to substantive reasonableness, we have routinely
upheld revocation sentences exceeding the advisory policy range, even where,
as here, the sentence equals the statutory maximum. See United States v.
Warren, 720 F.3d 321, 332 (5th Cir. 2013).
      Lott’s arguments that the 60-month sentence is contrary to the spirit of
the Constitution’s protections against double jeopardy and violates his
legitimate expectation of finality with respect to his drug-conspiracy sentence
are unavailing. See United States v. Jackson, 559 F.3d 368, 371 (5th Cir. 2009).
Under the totality of the circumstances, the 60-month sentence was not an
abuse of discretion. See Sanchez, 900 F.3d at 684-86.
      The district court’s revocation judgments are AFFIRMED.




                                       2